Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 09/29/2021. Claims 1-3 and 7-9 are pending for examination.
Response to Arguments
Applicant’s amendments have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/19/2021. 
Applicant’s arguments, see Page 7, Paragraphs 1-3, filed 09/29/2021, with respect to the rejection of previous claims 1-9 under 35 USC 102(a)(2) over Francois et al. (US 2021/0129596 A1) have been fully considered and are persuasive in light of applicant’s statement in the Remarks filed 09/29/2021. The examiner notes applicant’s position that no later than the effective filing date of the claimed invention the subject matter disclosed in Francois was commonly owned by the same person and that Francois is no longer considered prior art. As such, the rejection is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Schimmoeller (US 2017/0221400 A1) and  Kemp et al. (US 2006/0213594 A1). 
Schimmoeller teaches a tire comprising at least three circumferential ridges (Fig. 13) with at least one circumferential ridge comprising at least one wear indicator (Fig. 13, Ref. Num. 400a) where the wear indicator is comprised of N cylindrical cavities (Fig. 16) that are independent of one another. Schimmoeller teaches that the cavities each have varying depths to wear away at different wear levels 
Kemp teaches a tire with wear indicators where there are wear cavities (Fig. 11, Ref. Num. 161) of decreasing depth and a positioning cavity (Fig. 11, Ref. Num. 160) that remains when the tire is 100% worn. Kemp also teaches that all the wear cavities have the same diameter and that the wear cavities diameter is different from the diameter of the positioning cavities (Fig. 11); however, the cavities taught by Kemp are not connected together and are not independent of one another, as required by instant claim 1 and it would not have been obvious to combine prior art references in a way that they are independent without the use of improper hindsight or destroying the references for their intended purpose.
Claims 7-9 are allowable because of the reasons of allowance in paragraphs 13-14 in the Non-Final Office Action mailed 07/19/2021. 
An updated search was performed but did not yield any additional prior art references. No other prior art that anticipates of suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-3 and 7-9 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749             
                                                                                                                                                                                           /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749